DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, & 10 objected to because of the following informalities:
(Claim 1, Line 8, “container is extruded through [[the]] each of the plurality of dies”)
(Claim 3, Lines 1 & 2, “[[the]] each of the plurality of aluminum capillary tubes”)
(Claim 10, Line 5, “inserting an aluminum billet [[to]] into the container”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 1 stating “the aluminum billet accommodated in the container is extruded through the each of the plurality of dies into a plurality of aluminum capillary tubes”. It is unclear to the examiner as to whether the aluminum capillary tubes are 

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 4 stating “the diameter of the hole of a plurality of aluminum capillary tubes corresponds to the diameter of the hole of a corresponding die and is determined based on the inner diameter of the aluminum capillary tube”. This limitation makes it unclear to the examiner as to whether the apparatus for forming aluminum capillary tubes is being claimed or the aluminum capillary tubes formed are themselves are being claimed.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the definition of “at least one die of the plurality of dies has a hole diameter”. It is unclear to the examiner as to if the a hole diameter is intended to be a separate hole diameter from the diameter of each of the plurality of holes defined in claim 1 or a further definition of these hole diameters.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claims 10-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 10 stating “the aluminum billet is extruded through a hole of each of the plurality of aluminum capillary tubes”. It is unclear to the examiner as to whether the aluminum capillary tubes are themselves a part of the extrusion apparatus in the method or if the aluminum capillary tubes are being formed from the operation of the extrusion apparatus. Per the specification aluminum capillary tubes are formed by the operation of the apparatus with the tubes themselves not serving a purposed in the structure of the apparatus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Kraft (US 20020121120, hereafter Kraft (2)). 

	Regarding Claim 1, Yano discloses an extrusion apparatus comprising:
A container (Fig. 1, Element 5)
A housing mold (Fig. 1, Element 4) provided on one side of the container, the housing mold comprising a plurality of dies (Fig. 1, Element 3), each of the plurality of dies 
Wherein a number of the plurality of holes (Fig. 8, Element 32) is determined based on an inner diameter of the container and a diameter of each of the plurality of holes (the inner diameter of the container limiting the diameter of the plurality of holes and how many can be used at once).
	Though Yano discloses that aluminum flows around the extrusion apparatus in a direct extrusion process it does not disclose the use of a ram to push the aluminum through the container. However, Kraft (2), in the related field of heat exchanger tubing formed by extrusion, teaches an extrusion apparatus (Fig. 1, Element 10) comprising a container ([0022], the billet is disposed within a container having open ends) and a housing mold (Fig. 1, Element 18) which uses a ram (Fig. 1, Element 14) in order to press an aluminum ([0022]) billet (Fig. 1, Element 16) within the container from one side to another side of the container such that the aluminum billet is extruded through a die within the housing mold (Fig. 1, Element 18). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the extrusion apparatus of Yano to have used a ram to perform the pressing of the aluminum billet allowing for the metal to flow for extrusion as a ram allows for billets to be pressed within a container without a more complex system.

	Regarding Claim 2, the modified Yano discloses:
Each of the plurality of dies (Fig. 1, Element 3) comprises a mandrel (Fig. 1, Element 9) configured to form an opening of the corresponding aluminum capillary tube.

	Regarding Claim 3
An inner diameter (Fig. 13, Element Ø) of each of the plurality of aluminum capillary tubes (Fig. 13, Element 1) corresponds to a diameter of the mandrel (Fig. 1, Element 9) of a corresponding die.

	Regarding Claim 4, the modified Yano discloses:
An outer diameter of each of the plurality of aluminum capillary tubes corresponds to the diameter of the hole (Fig. 3, Element 26) of a corresponding die (Fig. 3, Element 3) and is determined based on the inner diameter of the aluminum capillary tube (an outer diameter smaller than the inner diameter cannot be chosen thus a suitable outer diameter must be chosen based on the inner diameter) ([0053]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Kraft (2), as applied to claim 1 & 2, and further in view of Denison (US 20140102159, hereafter Denison).

	Regarding Claim 5, the modified Yano does not disclose that at least one die of the plurality of dies has a hole diameter or mandrel diameter different from the plurality of dies. However, Denison, in the same field of extrusion presses, teaches an extrusion press having a variety of mandrel tips allowing for different inner diameters to be achieved in a final product ([0066]). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have further modified at least one die of the plurality of dies to have a mandrel diameter different from the other dies as this would allow an operator to form heat exchanger tubing having a different inner diameter as needed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Kraft (2), as applied to claim 1, and further in view of (US 20020070012, hereafter Kraft).

Regarding Claim 6, the modified Yano does not disclose that the inner diameter of the mandrel has a diameter of between 0.7 mm and 1.0 mm. However, Kraft teaches tubing (Fig. 3, Element 18) for a heat exchanger, formed by extrusion around a mandrel ([0005], the mandrel being the limiting factor in the inner diameter of the voids), which have an inner diameter of approximately 0.75 mm ([0006]). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have modified the inner mandrel of Yano to have an inner diameter of approximately 0.75 mm (as the mandrel diameter corresponds to the inner tube diameter) as this would allow for the formation of heat exchanger tubing with more desirable mechanical properties for tubing ([0003]) over other methods. Further, as applicant appears to have placed no criticality on the claimed range (see pp. [0079] indicating the diameter of the mandrel “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Kraft (2), as applied to claim 1, and further in view of Spinat et al. (US 20070181235, hereafter Spinat).

Regarding Claim 7, the modified Yano does not disclose the extrusion apparatus further comprising a heater for heating a billet within the container. However, Spinat, in the same field of extrusion presses, teaches an extrusion press (Fig. 1, Element 10) which is provided with a heater ([0002], a billet is introduced into a heated container) which heats the container containing a billet alongside the billet (Claim 13, the heating of the billet is maintained within the extrusion press) in order to increase the temperature of the billet within the extrusion press. It would have been obvious to one .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Kraft (2), as applied to claim 1, and further in view of Quantum (“Aluminum Profiles” (June 2019), hereafter Quantum).

Regarding Claim 8, though the modified Yano discloses the use of an aluminum billet ([0035]) and that different kinds of metals can be used for extrusion ([0036]) it does not expressly disclose the ranges of Magnesium and Zinc that are used in the aluminum billet. However, Quantum, in the related field of aluminum alloys for extrusions, teaches that 2014 aluminum alloy is often used for the extrusion of various types of profiles with this alloy offering fair corrosion resistance and being one of the strongest alloys used commercially (“Aluminum 2014A”). As evidenced by the American Society for Testing and Materials (ASTM, “Standard Specification for Aluminum and Aluminum-Alloy Extruded Bars, Rods, Wire, Profiles, and Tubes” (2014)) 2014 aluminum alloy is composed of 0.2-0.8% by weight Magnesium and 0.25% by weight Zinc with a balance* of Aluminum. Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have modified the aluminum billet used in the method of manufacturing the tubes of Yano to be 2014 aluminum alloy as this alloy is known to offer fair corrosion protection as well as high strength properties. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Kraft (2), as applied to claim 1, and further in view of Brightstar (“How to optimize aluminum extrusion and heat treatment processes” (June 2019), hereafter Brightstar).

Regarding Claim 9, the modified Yano does not expressly disclose the pressing speed of the ram. However, Brightstar, in the same field of extrusion presses, teaches that extrusion presses are often operated within a press speed range of between 20 and 100 m/min (“Control aluminum extrusion speed”, “the extrusion speed of the 6063 alloy profile (metal outflow speed) can be selected from 20 to 100 m/min”). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the press speed of Yano to be between 30 m/min and 60 m/min  as this is a known range by which extrusion presses generally run and as applicant appears to have placed no criticality on the claimed range (see pp. [0085] indicating an extrusion speed of between 30 to 60 m/min with no indication of criticality) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Spinat and Kraft (2).

	Regarding Claim 10, Yano discloses a method for manufacturing an aluminum capillary tube using an extrusion apparatus comprising a container (Fig. 1, Element 5), and a housing mold (Fig. 1, Element 4) provided on one side of the container and comprising a plurality of dies (Fig. 1, Element 3}), 
Inserting an aluminum billet ([0036], the aluminum billet used within the container) into the container (Fig. 1, Element 5)
Creating and controlling the metal flow of the aluminum during extrusion ([0059])
Tubes (Fig. 13, Element 1) formed by extrusion through the dies (Fig. 1, Element 3) have cross-sectional shapes corresponding to a hole of a die through which each of the tubes is extruded from
Wherein a number of the plurality of holes (Fig. 8, Element 32) is determined based on an inner diameter of the container and a diameter of each of the plurality of holes.
	Yano does not disclose the manufacturing method further comprises heating a billet within the container before pressing. However, Spinat, in the same field of extrusion presses, teaches an extrusion press (Fig. 1, Element 10) which is provided with a heater ([0002], a billet is introduced into a heated container) which heats the container containing a billet alongside the billet (Claim 13, the heating of the billet is maintained within the extrusion press) in order to increase the temperature of the billet within the extrusion press prior to pressing. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the extrusion apparatus of Yano to have a heater heating the billet and container, as taught by Spinat, as a heated billet has a higher workability and maintaining the temperature of the billet during operation would ensure that the workability of the metal is at a desired level.
	Though the modified Yano discloses that aluminum flows around the extrusion apparatus in a direct extrusion process it does not disclose the pressing/pushing the aluminum through the container. However, Kraft (2), in the related field of heat exchanger tubing formed by extrusion, teaches an extrusion apparatus (Fig. 1, Element 10) comprising a container ([0022], the billet is disposed within a 

	Regarding Claim 11, the modified Yano discloses:
Each of the plurality of dies (Fig. 1, Element 3) comprises a mandrel (Fig. 1, Element 9) configured to form an opening of the corresponding aluminum capillary tube.

	Regarding Claim 12, the modified Yano discloses:
An inner diameter (Fig. 13, Element Ø) of each of the plurality of aluminum capillary tubes (Fig. 13, Element 1) corresponds to a diameter of the mandrel (Fig. 1, Element 9) of a corresponding die.

	Regarding Claim 13, the modified Yano discloses:
An outer diameter of each of the plurality of aluminum capillary tubes corresponds to the diameter of the hole (Fig. 3, Element 26) of a corresponding die (Fig. 3, Element 3) and is determined based on the inner diameter of the aluminum capillary tube ([0053]).

Regarding Claim 17, the modified Yano does not disclose cutting the plurality of aluminum capillary tubes at a predetermined length. However, Kraft (2), in the same field of extrusion presses for .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Spinat of Kraft (2), as applied to claim 10 & 11, and further in view of Kraft.

Regarding Claim 14, the modified Yano does not disclose that the inner diameter of the mandrel has a diameter of between 0.7 mm and 1.0 mm. However, Kraft, in the related field of heat exchanger tubing formed by extrusion, teaches tubing (Fig. 3, Element 18) for a heat exchanger, formed by extrusion around a mandrel ([0005], the mandrel being the limiting factor in the inner diameter of the voids), which have an inner diameter of approximately 0.75 mm ([0006]). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have modified the inner mandrel of Yano to have an inner diameter of approximately 0.75 mm (as the mandrel diameter corresponds to the inner tube diameter) as this would allow for the formation of heat exchanger tubing with more desirable mechanical properties for tubing ([0003]) over other methods. Further, as applicant appears to have placed no criticality on the claimed range (see pp. [0079] indicating the diameter of the mandrel “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Spinat and Kraft (2), as applied to claim 10 & 11, and further in view of Denison.

Regarding Claim 15, the modified Yano does not disclose that at least one die of the plurality of dies has a hole diameter or mandrel diameter different from the plurality of dies. However, Denison, in the same field of extrusion presses, teaches an extrusion press having a variety of mandrel tips allowing for different inner diameters to be achieved in a final product ([0066]). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have modified at least one die of the plurality of dies to have a mandrel diameter different from the other dies as this would allow an operator to form heat exchanger tubing having a different inner diameter as needed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Spinat and Kraft (2), as applied to claim 10, and further in view of Sugio (JP 01273610 A, hereafter Sugio).

Regarding Claim 16, the modified Yano does not disclose bonding each of the plurality of extruded tubes together while each of the tubes is extruded. However, Sugio, in the same field of extrusion presses for heat exchanger tubing, teaches an extrusion apparatus (Fig. 1, Element 1) having an extrusion die (Fig. 1, Element 2) which has the individual extruded tubes formed by the die openings (Fig. 1, Element 23) bonded together (Fig. 1, Element 24), by way of links (Abstract, the extrusion material bonding together at the linkage during extrusion) during the extrusion process in order equalize the extrusion speed for each individual tube extrusion. It would have been obvious to one skilled in the art prior to the effective filing date to have further modified the method of manufacturing the tubes of Yano to include bonding the plurality of extruded tubes together while the tubes are extruded, as taught by Sugio, as this bonding would equalize the extrusion speed of each of the extruded tubes.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Spinat and Kraft (2), as applied to claim 10, and further in view of Quantum.

Regarding Claim 18, though the modified Yano discloses the use of an aluminum billet ([0035]) and that different kinds of metals can be used for extrusion ([0036]) it does not expressly disclose the ranges of Magnesium and Zinc that are used in the aluminum billet. However, Quantum, in the related field of aluminum alloys for extrusions, teaches that 2014 aluminum alloy is often used for the extrusion of various types of profiles with this alloy offering fair corrosion resistance and being one of the strongest alloys used commercially (“Aluminum 2014A”). As evidenced by the American Society for Testing and Materials (ASTM, “Standard Specification for Aluminum and Aluminum-Alloy Extruded Bars, Rods, Wire, Profiles, and Tubes” (2014)) 2014 aluminum alloy is composed of 0.2-0.8% by weight Magnesium and 0.25% by weight Zinc with a balance* of Aluminum. Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have modified the aluminum billet used in the method of manufacturing the tubes of Yano to be 2014 aluminum alloy as this alloy is known to offer fair corrosion protection as well as high strength properties. 

*Balance being interpreted by the instant specification ([0052]) to no preclude further alloying elements alongside the aluminum.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Spinat and Kraft (2), as applied to claim 10, and further in view of Brightstar.

Regarding Claim 19, the modified Yano does not expressly disclose the pressing speed of the ram. However, Brightstar, in the same field of extrusion presses, teaches that extrusion presses are In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 1370328) (US 4332156) (US 3394579) (US 4606210) which teaches a tube extrusion press having multiple die opening allowing multiple tubes to be made at once with the same press. (US 20090293570) which teaches a bridge type die used to make heat exchanger tubes. (US 7849915) teaching heat exchanger tubing of various sizes being formed by extrusion. (Accurate Sensors Technologies “Aluminum Extrusion”) teaching extrusion speeds of 5-50 m/min being common depending upon the alloy used and the profile complexity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725